Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to amendment filed on 3/8/2022 where Applicant amended the claims. Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments, filed 3/8/22, have been fully considered and are partially persuasive.  The previous prior art 103 rejection has been overcome.  However, upon further consideration, a new grounds of rejection is made in based on Shah in view of Peterson  in further view of Linden.
The previous Double Patenting rejection is maintained as shown in the rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10673958. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variations of each. The mentioned patent contain overlapping and equivalent limitations with the instant application.
As a representative example, claim 1 of the instant application is taught by claim 1 of Patent 958 which teaches monitoring a user interface associated with a plurality of user interface objects; detecting a user action associated with a first user interface object of the plurality of user interface objects; determining, activity data associated with user actions, wherein the activity data identifies an interaction involving the first user interface object in association with the operation; generating, by the device, a continuity record associated with the user action, wherein the continuity record includes: the continuity record identifier, the identification information, and the activity data; wherein there are a plurality of continuity records associated with a plurality of user actions associated with a user of the user device, and the plurality of continuity records are accessible to a plurality of nodes, and wherein the plurality of continuity records permit a user  Claim 1 of the instant application is further taught by claim 4 of Patent 958 which further teaches that a mapping is used, by using a mapping of user identities and a plurality of continuity record identifiers.
Independent claims 8 and 15 are slight variations of claim 1 and are rejected based upon the same rationale. The limitations of the dependent claims 2-7,9-14,16-20 of the instant application are similarly found to have their equivalents in the dependent claims of Patent 958, and are deemed to be obvious variations over them. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US Patent 10366431) in view of Peterson et al (US Publication 20190109706) in further view of Linden et al (US Patent 10505997).
In reference to claim 1, Shah teaches a method comprising:
monitoring, by a device, a user interface associated with a user device, wherein the user interface includes a plurality of user interface objects; (see at least col 4 lines 15-24 & col 4 line 64 - col 5 line 4, which teach a user interface with web pages and network content)
col 5 lines 9-24, which teaches detecting user interactions with an electronic commerce application)
determining, by the device and based on detecting the user action, activity data associated with the operation, wherein the activity data identifies an interaction involving the first user interface object in association with the operation; (see at least col 4 lines 64-65 and col 5 lines 25-32, which teach collecting navigation history, session data, and behavior data associated with user operations via the application)
determining, by the device using identification information corresponding to a continuity record identifier for the user action, the continuity record identifier, (see at least col 6 lines 26-32, which teaches determining an identifier for the page that is implemented in session continuity, the page identifier corresponds to user account data for the user that access the page) 
wherein the identification information is associated with the user device or a user of the user device (see at least col 4 lines 61-63, which teaches user information);
generating, by the device, a continuity record associated with the user action, wherein the continuity record includes: the continuity record identifier, the identification information, and the activity data; (see at least col 4 lines 61-67 and 6 lines 26-32, which teach generating a user account record which includes the page identifier, user information, and activity/session data)
wherein there are a plurality of continuity records associated with a plurality of user actions associated with a user of the user device, (see at least col 3 lines 42-45 and col 4 lines 61-64, which teach a plurality of users and a plurality of user account records) 
(see at least col 5 lines 33-36 and col 6 lines 51-63, which teach multiple clients which can access the session records) and
wherein the plurality of continuity records permit a user session to be maintained across a plurality of different platforms (see at least col 2 lines 2-4 and col 7 lines 34-41, which teach managing and resuming a session across different clients).
Shah fails to explicitly teach: generating a continuity record associated with the continuity record identifier, wherein the continuity record is stored in a distributed ledger including a hash of the activity data. However, Peterson teaches generating a user record for securely storing and retrieving usage history related to a user, and teaches this within a blockchain ledger environment which anonymizes the data and prevents unauthorized access while providing subsequent secure access to the user (see Peterson, at least paragraphs 44,67), Peterson further teaches hashing the data item for storage (see Peterson, at least paragraphs 30,54). It would have been obvious for one of ordinary skill in the art to modify Shah for the purpose of managing the user data in a secure and independent way which does not rely upon third party service providers.
Shah fails to explicitly teach using a mapping of identification information corresponding to a continuity record identifier for the user action. However, Linden teaches providing persistent activity session across client devices (see Linden, at least Abstract) and discloses user profile data which maps identification information of a user to session continuity data of the users actions (see Linden, at least column 11 lines 55-60 and column 14 lines 9-25). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to 
In reference to claim 2, this is taught by Peterson, see at least paragraphs 42,46, which teaches multiple computers systems utilized for validating and storing the records. 
In reference to claim 3, this is taught by Shah, see at least col 6 lines 13-21, which teaches generating the record with a management application which is integrated with the system. 
In reference to claim 4, this is taught by Shah, see at least col 4 line 64 - col 5 line 4, which teaches the a user browser session. 
In reference to claim 5, this is taught by Shah, see at least col 6 lines 26-28, which teaches a unique identifier.
In reference to claim 6, this is taught by Shah, see at least col 4 lines 61-63 & col 6 lines 42-44, which teaches authenticating user login.
In reference to claim 7, this is taught by Shah, see at least col 4 lines 61-63 & col 6 lines 42-44, which teaches user login credentials.
Claims 8-20 correspond to claims 1-7 and are slight variations thereof. Therefore claims 8-20 are rejected based upon the same rationale as given above.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
March 23, 2022